DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant's arguments filed 3 November 2021 have been fully considered but they are not persuasive.  Regarding Claim 15, Applicant argues on Page 9 of the Remarks that the thickness of 0.0048” as disclosed by Houghton would not be suitable for forming threads using EMF and that Houghton does not disclose or suggest forming a thread using an EM forming tool.  Examiner respectfully submits that Ross discloses forming a thread using an EM forming tool.  Further, Applicant’s arguments amount to objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value. The arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01.  The rejection is maintained.
Further, Applicant's arguments with respect to Claim 17 have been considered but are moot because the arguments do not apply to the claim as previously filed. Applicant's amendment necessitated the new grounds of rejection as set forth in the Office Action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17, 20, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al., hereinafter Ross, (U.S. 2015/0225107) in view of Houghton et al., hereinafter Houghton, (U.S. 4,412,627).
Regarding Claim 15, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool,: Par. 0136),

However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross from aluminum with a thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 17, the combination of Ross and Houghton teach all elements of the claimed invention as stated above.  Houghton further teaches the formation of aluminum containers wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross or Ross in view of Houghton with a sidewall thickness of at least 0.003” that is formed from a sheet having a thickness 
Regarding Claim 20, the combination of Ross and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool,: Par. 0136).
Regarding Claim 35, the combination of Ross and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 15 (alternative interpretation), 17, 20-22, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Zaima et al., hereinafter Zaima, (U.S. 2018/0170656) and Houghton.
Regarding Claim 15, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and 
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Zaima teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (1070 aluminum alloy: Par. 0066) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Ross from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Zaima, as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross or Ross in view of Zaima are is silent to particular dimensions and therefore, wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross or Ross in view of Zaima from aluminum with a thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material 
Regarding Claim 17, the combination of Ross, Zaima, and Houghton teach all elements of the claimed invention as stated above. Houghton further teaches the formation of aluminum containers wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Zaima, or Ross, Zaima, and Houghton with a sidewall thickness of at least 0.003” that is formed from a sheet having a thickness of at least 0.006”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 20, the combination of Ross, Zaima, and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool,: Par. 0136).
Regarding Claim 21, the combination of Ross, Zaima, and Houghton teach all elements of the claimed invention as stated above. Zaima further teaches wherein the AA series aluminum alloy is the 1xxx series aluminum alloy (1070 aluminum alloy: Par. 0066).
Regarding Claim 22, the combination of Ross, Zaima, and Houghton teach all elements of the claimed invention as stated above. Zaima further teaches wherein the 1xxx series aluminum alloy is selected from the group consisting of AA1060, AA1070 and a combination thereof (1070 aluminum alloy: Par. 0066).
Regarding Claim 35, the combination of Ross, Zaima, and Houghton teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 15 (alternative interpretation), 17 20, 23, 24, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Myers et al., hereinafter Myers, (U.S. 2008/0022746) and Houghton.
Regarding Claim 15, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool,: Par. 0136),
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Myers teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series 
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross or Ross in view of Myers from aluminum with a thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 17, the combination of Ross, Myers, and Houghton teach all elements of the claimed invention as stated above. Houghton further teaches the formation of aluminum containers wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill 
Regarding Claim 20, the combination of Ross, Myers, and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool,: Par. 0136).
Regarding Claim 23, the combination of Ross, Myers, and Houghton teach all elements of the claimed invention as stated above. Myers further teaches wherein the AA series aluminum alloy is the 3xxx series aluminum alloy (3104 aluminum alloy: Par. 0042).
Regarding Claim 24, the combination of Ross, Myers, and Houghton teach all elements of the claimed invention as stated above. Myers further teaches wherein the 3xxx series aluminum alloy is selected from the group consisting of AA3104, AA3004 and a combination thereof (3104 aluminum alloy: Par. 0042).
Regarding Claim 35, the combination of Ross, Myers, and Houghton teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 15 (alternative interpretation), 17, 20, 25, 26, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Biondich (U.S. 5,776,270) and Houghton.
Regarding Claim 15, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool,: Par. 0136),
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Biondich teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (5xxx series alloys such as 5352 and 5052: Col 3, L41) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Ross from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Biondich, as a known aluminum alloy having sufficient strength and characteristics for forming containers. Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover 
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross or Ross in view of Biondich from aluminum with a thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 17, the combination of Ross, Biondich, and Houghton teach all elements of the claimed invention as stated above. Houghton further teaches the formation of aluminum containers wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Biondich, or Ross, Biondich, and Houghton with a sidewall thickness of at least 0.003” that is formed from a sheet having a thickness of at least 0.006”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 20, the combination of Ross, Biondich, and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the 
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool,: Par. 0136).
Regarding Claim 25, the combination of Ross, Biondich, and Houghton teach all elements of the claimed invention as stated above. Biondich further teaches wherein the AA series aluminum alloy is the 5xxx series aluminum alloy (5xxx series alloys such as 5352 and 5052: Col 3, L41).
Regarding Claim 26, the combination of Ross, Biondich, and Houghton teach all elements of the claimed invention as stated above. Biondich further teaches wherein the 5xxx series aluminum alloy is selected from the group consisting of AA5182, AA5052; AA5042; AA5352, and combinations thereof (5xxx series alloys such as 5352 and 5052: Col 3, L41).
Regarding Claim 35, the combination of Ross, Biondich, and Houghton teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 27, 31, 32, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Zaima, and “The Ingenious Design of the Aluminum Beverage Can,” hereinafter Ingenious Design.
Regarding Claim 27, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),

wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Zaima teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (1070 aluminum alloy: Par. 0066) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Ross from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Zaima, as a known aluminum alloy having sufficient strength and characteristics for forming containers.
Further, Ross is silent to a stamped feature on the domed bottom of the metal container.  However, Ingenious Design teaches a stamped feature on the domed bottom of the metal container (See Figure, line and bodymaker identification numbers) in order to identify the line and bodymaker the can came from in the event of defects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the domed bottom of the container of Ross or Ross and Zaima with a stamped feature, as taught by Ingenious Design in order to identify the line and bodymaker the can came from in the event of defects.  Examiner notes that the phrase, 
Regarding Claim 31, the combination of Ross, Zaima, and Ingenious Design teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool,: Par. 0136).
Regarding Claim 32, the combination of Ross, Zaima, and Ingenious Design teach all elements of the claimed invention as stated above. Zaima further teaches wherein the AA series aluminum alloy is 
Regarding Claim 36, the combination of Ross, Zaima, and Ingenious Design teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 27 (alternative interpretation), 31, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Myers and Ingenious Design.
Regarding Claim 27, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool,: Par. 0136),
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Myers teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (3104 aluminum alloy: Par. 0042) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Ross from an 
Further, Ross is silent to a stamped feature on the domed bottom of the metal container.  However, Ingenious Design 
Regarding Claim 31, the combination of Ross, Myers, and Ingenious Design teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool,: Par. 0136).
Regarding Claim 33, the combination of Ross, Myers, and Ingenious Design teach all elements of the claimed invention as stated above. Myers further teaches wherein the AA series aluminum alloy is the 3xxx series aluminum alloy selected from the group consisting of AA3104m AA3004 and a combination thereof (3104 aluminum alloy: Par. 0042).
Regarding Claim 36, the combination of Ross, Myers, and Ingenious Design teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 27 (alternative interpretation), 31, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Biondich and Ingenious Design.
Regarding Claim 27, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and 
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Biondich teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (5xxx series alloys such as 5352 and 5052: Col 3, L41) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Ross from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Biondich, as a known aluminum alloy having sufficient strength and characteristics for forming containers.
Further, Ross is silent to a stamped feature on the domed bottom of the metal container.  However, Ingenious Design teaches a stamped feature on the domed bottom of the metal container (See Figure, line and bodymaker identification numbers) in order to identify the line and bodymaker the can came from in the event of defects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the domed bottom of the container of Ross or Ross and Biondich with a stamped feature, as taught by Ingenious Design in order to identify the line and bodymaker the can came from in the event of defects.  Examiner notes that the phrase, “wherein the stamped feature on the domed bottom of the metal container is an EMF feature” is considered to be a product-by-process limitation to a feature formed by the process of electromagnetic forming. It is noted that even though product-by-process claims are limited by and defined by the 
Regarding Claim 31, the combination of Ross, Biondich, and Ingenious Design teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool,: Par. 0136).
Regarding Claim 34, the combination of Ross, Biondich, and Ingenious Design teach all elements of the claimed invention as stated above. Biondich further teaches wherein the AA series aluminum alloy is the 5xxx series aluminum alloy selected from the group consisting of AA5182; AA5052; AA5042; AA5352; and combinations thereof (5xxx series alloys such as 5352 and 5052: Col 3, L41).
Regarding Claim 36, the combination of Ross, Biondich, and Ingenious Design teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Zaima, Ingenious Design, and Houghton.
Regarding Claim 28, the combination of Ross, Zaima, and Ingenious Design teach all elements of the claimed invention as stated above. Ross further discloses all elements of the claimed invention as stated above.  Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross is silent to particular dimensions and therefore, wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Zaima, or Ross and Zaima and Ingenious Design with that thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 29, the combination of Ross, Zaima, and Ingenious Design, teach all elements of the claimed invention as stated above. Ross further discloses all elements of the claimed invention as stated above.  Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term 
However, Houghton teaches the formation of aluminum containers wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Zaima, or Ross and Zaima and Ingenious Design with a sidewall thickness of at least 0.003” that is formed from a sheet having a thickness of at least 0.006”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Myers, Ingenious Design, and Houghton.
Regarding Claim 28, the combination of Ross, Myers, and Ingenious Design teach all elements of the claimed invention as stated above. Ross further discloses all elements of the claimed invention as stated above.  Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross is silent to particular dimensions and therefore, wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it 
Regarding Claim 29, the combination of Ross, Myers, and Ingenious Design teach all elements of the claimed invention as stated above. Ross further discloses all elements of the claimed invention as stated above.  Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross is silent to particular dimensions and therefore wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” that is formed from a sheet having a thickness of at least 0.006”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Myers, or Ross and Myers and Ingenious Design, with a sidewall thickness of at least 0.003” that is formed from a sheet having a thickness of at least 0.006”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Biondich, Ingenious Design, and Houghton.
Regarding Claim 28, the combination of Ross, Biondich and Ingenious Design, teach all elements of the claimed invention as stated above. Ross further discloses all elements of the claimed invention as stated above.  Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross is silent to particular dimensions and therefore, wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Biondich, or Ross and Biondich and Ingenious Design with that thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 29, the combination of Ross, Biondich, and Ingenious Design,
However, Houghton teaches the formation of aluminum containers wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Biondich, or Ross and Biondich and Ingenious Design, with a sidewall thickness of at least 0.003” that is formed from a sheet having a thickness of at least 0.006”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799